Taylor, J.,
(Dissenting.) — I am unable to agree to the conclusion reached in the opinion prepared by the Chief Justice in this -case for the following reasons, briefly stated:
Our constitution clothes our railroad commission with judicial powers, and the statute under which this proceeding was initiated authorizes such commission in such judicial capacity-to impose a fine when a case is properly presented to it of such misfeasance on the part of a railroad company as -calls down upon it the imposition of a penalty. The same statute makes the fine thus imposed by the judgment of the commission the basis of the civil suit no-w under review, and if there is a recovery against the railway company in such civil suit the amount of such recovery is irrevocably limited to the amount of the fine adjudged -and imposed by such commission. The law in effect gives to the defendant railway company the- right to have the complaint against it investigated and adjudged by two- tribunals — .(i) the initial tribunal being the railroad commission; (2) the tribunal entering the authoritative and enforceable judgment in the case being *685the Circuit Court. When the case comes before the Circuit Court it comes there, not like ordinary cases instituted for the first time before that tribunal for the enforcement of unliquidated, unadjudicated causes of action, but comes there like the judgment of another tribunal whose amount is already fixed and adjudicated. When it comes into the Circuit Court, and in such cases it cannot go there without having first undergone the adjudication of the first tribunal the railroad commission, it should show upon the face of the adjudication or judgment of the commission that such commission has had before it, investigated and adjudged, and imposed a fine in, a case that the law justifies and authorizes the imposition of such fine. The judgment or order of the railroad commission imposing a 'fine, and made the basis of the civil suit in the Circuit Court, should show fully and clearly upon its face that such fine was imposed for such an infraction of duty by the accused railway company as in law authorizes such fine, and it should fully and clearly show that such accused railway company, before such initial tribunal — the railroad commission — had been explicitly and fully apprised of, and given full opportunity to. defend against, the complaint against it. The judgment or order of the commission involved in the present case shows upon its face simply and only that the defendant railway company had been accused of, tried for, convicted of, and fined by the commission for a refusal to transport freight over its lines generally from a shipping point thereon called Abbott without any mention or specification of any point of destination for such offered freight whether on or off its line. I do not think it will be seriously denied that if freight is offered to a railroad at any given point to be hauled indiscriminately up and down its line with no. definite or expressed desti*686nation for its delivery, that such carrier would have the perfect right to refuse such freight, and that such refusal would not authorize the imposition of a fine; so if a carrier is offered freight for transportation to some destination entirely remote and separate from its line or any of its connecting lines, it would have the right to refuse the carriage of such freight and such refusal would be no infraction of any law justifying the imposition of a fine. As before stated the railway company has the right under the law to have the full charge against it, not part of it simply, investigated by and adjudicated by two tribunals, and both of these must investigate, try and adjudicate all of the same material facts making up the accusation of infraction of duty. According to the findings, order and judgment of the commission the defendant railway here was charged with, tried before it for, and convicted of, and fined for, a refusal to accept and transport freight offered to it at Abbott for transportation generally over its line without any mention of any point of destination to which such proffered freight was to. be transported or delivered; and now when such adjudication of the commission is brought into the second .tribunal — the Circuit Court. — as the basis there of this civil action it is sought by averment in the declaration to add to the charge, investigated and adjudicated by the first tribunal the vitally material averment that the refusal of the carrier was to transport the proffered freight to Jacksonville as its destination of delivery thus trying and convicting it in the first tribunal upon a charge that involves no infraction of any law, and in the second tribunal — the Circuit Court— trying it upon a materially variant charge that if maintained is an infraction of law. According to my view in this class of cases the basis of the civil suit in the Circuit Court is for all practical purposes a judgment of *687another co-ordinate tribunal — and in a suit upon any judgment of any court the judgment sued upon can be added to, substracted from or altered by averment in the declaration with as much propriety as the attempt here made to add to the adjudication by the commission by averment in the declaration of a vitally material issue that does not appear to have been investigated or adjudicated by such, commission. I think that the ruling sustaining the demurrer to the declaration was proper and that 'the judgment of the court 'below should be affirmed.